UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23023 Montage Managers Trust (Exact name of registrant as specified in charter) 11300 Tomahawk Creek Parkway, Suite 200 Leawood, Kansas 66211 (Address of principal executive offices) (Zip code) Gary Henson, President Montage Managers Trust c/o Montage Investments 11300 Tomahawk Creek Parkway, Suite 200 Leawood, Kansas 66211 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 647-9782 Date of fiscal year end: November 30, 2015 Date of reporting period: June 30, 2015 Item 1. Proxy Voting Record. The Fund did not vote any securities during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Montage Managers Trust By (Signature and Title) /s/ Gary Henson Gary Henson, President (Principal Executive Officer) Date August 27, 2015
